DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/726,676 has a total of 21 claims pending in the application; there are 3 independent claims and 18 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 04/01/2020; 01/05/2022 and 02/04/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS NOT BASED ON PRIOR ART

	Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   

3.	Claim 18 is directed to “a computer-readable medium …” and, in light of the Specification (see paragraph 0070), which provides the definition of the computer-readable medium, which does not exclude all signals since it does not use positive language such as “only non-transitory” for all specific storage devices. Specifically, the specification provides an exemplary definition of computer-readable medium and recites this may be a and non-volatile memory, but it does not explicitly exclude signals from the open-ended definition. Therefore, in giving the broadest reasonable interpretation to these claims, the computer-readable medium may be signals which are non-statutory subject matter. See also, Kappos' Memo, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf). Consequently, all dependent claims, 19-21 are similarly rejected as directed to non-statutory subject matter.

REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.         Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voigt (US pub. 2019/0034103), hereinafter, “Voigt”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Voigt discloses an apparatus (appliances 110 of fig. 1, as discloses in paragraph 0025) comprising: a memory (SSDs 102 of fig. 1) and a network interface (RNIC 112) comprising at least one processor (CPU 120) communicatively coupled to the memory (see fig. 1), the at least one processor to: access a packet (note, to ‘access’ a packet is being interpreted as to receive or have a packet) and based on the packet including a designation [with respect to ‘designation’, see paragraph 0031, which discloses that “the CPU remains in control of data layout" and in paragraph 0034, which discloses "each layout template lists a set of SSDs 102 and indicates which portion of the data for each portion of an LBA go to each of the SSDs 102 when that layout is selected"; In other words, the processor controls (designates) which portion of data is stored in which memory] to copy a portion of the packet to at least two destinations in the memory (see fig. 2 and paragraphs 0031, 0034, 0035, and specifically paragraph 0045 which discloses “as indicated by lines 208, data is exchanged with specific SSDs 102 based on information in the volume router. For write transactions, the data is split across SSDs 102 as needed”): copy a first portion of the packet to a first destination based on the designation and copy the first portion of the packet to a second destination based on the designation [see paragraph 0034 and specifically paragraph 0035, which discloses “as transactions (IOs), e.g., write transactions, arrive they are split or broken up according to the selected layout template and parts are sent directly to the SSDs. Each data portion is accompanied by an intent record with a unique identifier so that associated parts can be tracked by a central controller processor”]. 

3.         As per claim 2, Voigt discloses “The apparatus of claim 1” [See rejection to claim 1 above], wherein the at least one processor is to: determine if the packet includes a designation to copy a portion of the packet to at least two destinations in the memory (see paragraphs 0034 and 0035). 

4.         As per claim 3, Voigt discloses wherein: the packet includes the first portion and a second portion and based on the packet including a designation to copy the first portion to an associated at least one destination and the second portion to an associated at least one (see paragraphs 0025, 0031, 0034 and 0035). 

5.         As per claim 4, Voigt discloses wherein the first portion is different than the second portion (see paragraph 0035). 

6.         As per claim 5, Voigt discloses wherein: the packet includes the first portion, a second portion and a third portion and based on the packet including a designation to copy the first portion to an associated at least one destination, the second portion to an associated at least one destination, and the third portion to an associated at least one destination, the network interface is to: perform at least one copy of the first portion to the associated at least one destination, perform at least one copy of the second portion to the associated at least one destination, and perform at least one copy of the third portion to the associated at least one destination (see paragraphs 0035 and 0045). 

7.         As per claims 6, 15 and 19, Voigt discloses wherein the designation comprises a portion of a header that indicates performance of a multi-write operation and at least one destination (see paragraphs 0025, 0031, 0034 and 0035). 

8.         As per claims 7, 16 and 20, Voigt discloses wherein the designation comprises a header that indicates one or more of: an op code to specify a multi-write operation, a number of memory (see paragraphs 0025, 0031, 0034 and 0035). 

9.         As per claim 8, Voigt discloses, comprising at least one direct memory access (DMA) engine to perform a copy of the first portion of the packet to the first destination and the second destination (see paragraph 0025). 

10.         As per claims 9 and 17, Voigt discloses wherein the first destination and the second destination comprise memory addresses accessible to one or more of: an accelerator, graphics processing unit, or central processing unit (see paragraphs 0031, 0034, 0035 and 0045). 

11.         As per claim 10, Voigt discloses further comprising one or more of: a compute sled, a data center, server, rack, blade, or a host computer (see fig. 1). 

12.         As per claim 11, Voigt discloses a method comprising: receiving a single packet (data of line 208, as discloses in paragraphs 0044 and 0045) with an indication to copy a portion of the packet to a first destination and to copy a second portion of the packet to a second destination (see fig. 2 and paragraphs 0034, 0035, 0044, and specifically paragraph 0045 which  discloses “as indicated by lines 208, data is exchanged with specific SSDs 102 based on information in the volume router. For write transactions, the data is split across SSDs 102 as needed”); performing, by a direct memory access, a copy of the portion to the first destination; and performing, by a direct memory access, a copy of the second portion to the second destination [see paragraphs 0025, 0031, 0034 and specifically paragraph 0035, which discloses “as transactions (IOs), e.g., write transactions, arrive they are split or broken up according to the selected layout template and parts are sent directly to the SSDs. Each data portion is accompanied by an intent record with a unique identifier so that associated parts can be tracked by a central controller processor”].

13.         As per claim 12, Voigt discloses wherein a network interface performs the receiving and performing the copies (see paragraphs 0044 and 0045). 

14.         As per claim 13, Voigt discloses wherein the portion immediately precedes the second portion in the single packet (see paragraphs 0034 and 0035). 

15.         As per claim 14, Voigt discloses wherein the single packet includes an indication to copy a third portion of the packet to a third destination and to copy a fourth portion of the packet to a fourth destination and comprising: performing, by a direct memory access operation, a copy of the third portion to the third destination and performing, by a direct memory access operation, a copy of the fourth portion to the fourth destination (see paragraphs 0035 and 0045). 

16.         As per claim 18, Voigt discloses a computer-readable medium comprising instructions stored thereon, that if executed, causes at least one processor to perform: request (command of line 206, as discloses in paragraph 0044 and fig. 2) a packet (data of line 208, as discloses in paragraph 0045) to be formed with a header that includes an indication to copy content of the packet to multiple destinations and cause a single copy of the packet to be transmitted to a destination (see fig. 2 and paragraphs 0034, 0035, 0044 and 0045). 

17.         As per claim 21, Voigt discloses, comprising instructions stored thereon, that if executed, cause at least one processor to perform: configure a network interface to establish and use a remote direct memory access (RDMA) to cause a copy of content of the packet to multiple destinations in memory (see paragraph 0025 and fig. 1).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-21 have received a first action on the merits and are subject of a first action non-final.
b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 

IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.



is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through private 

PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181